DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al., US PG pub. 20050093435 A1, as cited on the Information Disclosure Statement (IDS) filed on 4/28/2020; in view of Hosoda et al., US PG pub. 20070222367 A1.
With respect to claim 1, Suh discloses a substrate (100, fig. 12) a color filter pattern (710, fig. 12) on the substrate (100, fig. 12), wherein the substrate (100, fig. 12) includes a driving thin-film transistor (250, fig. 12); a passivation film (150, fig. 12) above the substrate (100, fig. 12); a color conversion pattern (540, fig. 12) above the passivation film (150, fig. 12) and overlapping the color filter pattern (710, fig. 12); and a light-emitting layer (600, fig. 12) above the passivation film (150, fig. 12) and the color conversion pattern (540, fig. 12). 
However, Suh does not discloses the substrate 100 including a circuit board and a color filter pattern 710 on the circuit board, wherein the circuit board includes a driving thin-film transistor (250, fig. 12), the light-emitting layer (600, fig. 12) including a flat part and a convex part, the convex part above the color conversion pattern (540, fig. 12) and protruding convexly relative to the flat part (where the flat part is formed on the pixel electrode 560, fig. 12).
Suh teaches in figure 10 the light-emitting layer 600 can have a convex part as shown in figure 10, by having pixel-defining layer 570 with a curved surface, see figure 1, 2, 5, 6, 9 and 10, the convex part 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to form rounded surface as shown in figure 1, 2, 5, 6, 9 and 10 since pixel define layer could be form rounded surface as shown in figure 1,2,5,6,9 and 10 or with sharply angle surfaces as shown in figure 12 since the pixel define layer is functional equivalence it would be obvious in the skill in the art to use the pixel 570 having a round surface could have been substitute in the sharp angle as shown in figure 12.
Hosoda discloses in figure 1 the substrate 20 including a circuit board 22 and a color filter pattern (paragraph [0007]) on the circuit board 22, wherein the circuit board 22 includes a driving TFT 24 formed thereon.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include circuit board formed with the driving transistor and light emitting and filter device onto the circuit board layer since this can improve by the minimum the device size and being compacted.
With respect to claim 2, Suh discloses an anode (560, fig. 12) including a first part (left side of the anode 560, fig. 12) between the flat part and the passivation film (150, fig. 12), and a second part (anode 560 above color conversion layer 540, fig. 12) between the color conversion pattern (540, fig. 12) and the convex part, wherein the second part (anode 560 above color conversion layer 540, fig. 12) protrudes convexly relative to the first part (left side of the anode 560, fig. 12), wherein the passivation film (150, fig. 12) includes a contact hole (where anode layer 540 formed a V-shape contacting transistor 250, fig. 12) in a region where the first part (left side of the anode 560, fig. 12) and the driving thin-film transistor (250, fig. 12) overlap each other; and wherein the anode (560, fig. 12) electrically connects with the driving thin-film transistor (250, fig. 12) through the contact hole (where anode layer 540 formed a V-shape contacting transistor 250, fig. 12). 
With respect to claim 3, Suh discloses a pixel (Pixel R,G,B and W, fig. 12) defining film configured to divide sub-pixel (Pixel R,G,B and W, fig. 12)s, disposed above the passivation film (150, fig. 12), and 
With respect to claim 4, Suh discloses the color filter pattern (710, fig. 12) includes a red filter unit (710R, fig. 12), a green filter unit (710G, fig. 12), and a blue filter unit (710B, fig. 12) that are spaced apart from each other; and the color conversion pattern (540, fig. 12) includes a red conversion unit (530R and 540R, fig. 12) that overlaps the red filter unit (710R, fig. 12), and a green conversion unit (540G, fig. 12) that overlaps the green filter unit (710G, fig. 12). 
With respect to claim 5, Suh discloses a cathode (650, fig. 12) above the light-emitting layer (600, fig. 12); and an encapsulation layer (670, fig. 12) above the cathode (650, fig. 12). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al., US PG pub. 20050093435 A1.
With respect to claim 6, Suh discloses a substrate (100, fig. 12); a first sub-pixel (Pixel R, fig. 12) on the substrate (100, fig. 12) and including a first light-emitting device (red light emitting device in region R, fig. 12) and a first color filter (710R, fig. 12) overlapping a first color converter (530R and 540R, fig. 12), wherein the first color converter (530R and 540R, fig. 12) includes a first color conversion (material of 530R and 540R, fig. 12) material and has tapered edges (pointy edges as shown in fig. 12 see below), and the first light-emitting device (red light emitting device in region R, fig. 12) is on the first color converter (530R and 540R, fig. 12). 

    PNG
    media_image1.png
    440
    704
    media_image1.png
    Greyscale


With respect to claim 7, Suh discloses the first light-emitting device (red light emitting device in region R, fig. 12) including an anode (560, fig. 12) having a first part (left side of the anode 560, fig. 12) and a second part (anode 560 above color conversion layer 540, fig. 12), the second part (anode 560 above color conversion layer 540, fig. 12) overlapping the tapered edges (pointy edges as shown in fig. 12) of the first color converter (530R and 540R, fig. 12) and protruding convexly relative to the first part (left side of the anode 560, fig. 12). 
With respect to claim 8, Suh discloses a passivation film (150, fig. 12) between the first color filter (710R, fig. 12) and the first color converter (530R and 540R, fig. 12). 
With respect to claim 9, Suh discloses the first sub-pixel (Pixel R, fig. 12) further including a driving transistor (250, fig. 12) on the substrate (100, fig. 12), wherein the passivation film (150, fig. 12) includes a contact hole (where anode layer 540 formed a V-shape contacting transistor 250, fig. 12) where the first part (left side of the anode 560, fig. 12) of the anode (560, fig. 12) and the driving thin-film transistor (250, fig. 12) overlap each other; and wherein the first part (left side of the anode 560, fig. 12) of the anode (560, fig. 12) electrically connects to the driving transistor (250, fig. 12) through the contact hole (where anode layer 540 formed a V-shape contacting transistor 250, fig. 12). 

With respect to claim 11, Suh discloses the first light-emitting device (red light emitting device in region R, fig. 12) including a cathode (650, fig. 12) having a flat part and a convex part that protrudes convexly relative to the flat part, the convex part of the cathode (650, fig. 12) overlapping the first color conversion (material of 530R and 540R, fig. 12) layer and the first color filter (710R, fig. 12). 
With respect to claim 12, Suh discloses a second sub-pixel (Pixel B, fig. 12) on the substrate (100, fig. 12) and including a second light-emitting device (blue light emitting device in B region, fig. 12) and a second color filter (710G, fig. 12), the second light-emitting device (blue light emitting device in B region, fig. 12) including a cathode (650, fig. 12) having a flat part and a concave part that sinks concavely relative to the flat part, the concave part of the cathode (650, fig. 12) of the second light-emitting device (blue light emitting device in B region, fig. 12) overlapping the second color filter (710G, fig. 12). 
With respect to claim 13, Suh discloses a pixel (Pixel R,G,B and W, fig. 12) defining film that overlaps with the first part (left side of the anode 560, fig. 12) of the anode (560, fig. 12). 
With respect to claim 14, Suh discloses wherein the tapered edges (pointy edges as shown in fig. 12) of the first color converter (530R and 540R, fig. 12) protrude convexly relative to the first part (left side of the anode 560, fig. 12) of the anode (560, fig. 12). 
With respect to claim 15, Suh discloses the second light-emitting device (blue light emitting device in B region, fig. 12) including an anode (560, fig. 12); and a passivation film (150, fig. 12) between the second color filter (710G, fig. 12) and the anode (560, fig. 12) of the second light-emitting device (blue light emitting device in B region, fig. 12), wherein the passivation film (150, fig. 12) directly contacts an entirety of the anode (560, fig. 12) of the second light-emitting device (blue light emitting device in B region, fig. 12) that overlaps the second color filter (710G, fig. 12). 
With respect to claim 16, Suh discloses wherein the second light-emitting device (blue light emitting device in B region, fig. 12) is configured to emit blue light. 
With respect to claim 17, Suh discloses wherein the first color converter (530R and 540R, fig. 12) is between the anode (560, fig. 12) and the passivation film (150, fig. 12) such that the anode (560, fig. 
With respect to claim 18, Suh discloses wherein the first color converter (530R and 540R, fig. 12) has the tapered edges (pointy edges as shown in fig. 12) such that the first sub-pixel (Pixel R, fig. 12) has a lens shape to thereby improve external light extraction efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822





/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822